Citation Nr: 0625612	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-43 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
reinjury to the spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 2nd to July 17th, 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  

Procedural history 

The veteran's claim was originally denied in a July 1946 
rating decision.  He did not appeal that decision, so it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2005).

In October 1995, the veteran filed a petition to reopen the 
claim.  But in a November 1995 decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim.  He again did not appeal, so that decision 
also became final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2005).

In December 2003, the veteran again sought to reopen his 
claim.  In a June 2004 rating decision, the RO again declined 
to reopen the claim.  This appeal ensued.

To support his claim, the veteran and his wife testified at a 
video-conference hearing in November 2005 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  The Board 
held the case in abeyance after the hearing to allow 
the veteran an opportunity to submit additional evidence, 
which he did in December 2005.  He waived his right to have 
the additional evidence initially considered by the RO.  See 
38 C.F.R. § 20.1304(c) (2005).

In June 2006, the veteran filed a motion to advance his case 
on the docket.  The Board granted his motion in August 2006.  
38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  An unappealed November 1995 RO decision declined to 
reopen a claim for service connection for residuals of 
reinjury of the spine.  

2.  The additional evidence received since that decision does 
not raise a reasonable possibility of substantiating this 
claim on the merits.


CONCLUSION OF LAW

The November 1995 decision is final; the additional evidence 
received since that decision is not new and material and the 
veteran's claim of entitlement to service connection for 
residuals of reinjury of the spine is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of the claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  Once a claim is reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186- 87 (2002) 
(also discussing the content requirements of the VCAA 
notice).  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing 
the timing of the VCAA notice as it relates to prejudicial 
error).  In this case, the veteran was provided notice of the 
VCAA in December 2003 and March 2004, prior to the initial 
adjudication of his claim in the June 2004 rating decision at 
issue.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the March 2004 letter 
stated:  "[i]f there is any other evidence or information 
that you think will support your claim, please let us know."  
This satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate a reopened claim for service connection, but he 
was not provided notice of the type of evidence necessary to 
establish a downstream disability rating and an effective 
date in the event his claim is granted.  But this was 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's reopened claim for service connection, 
any question about the appropriate downstream disability 
rating and effective date to be assigned is rendered moot.  



In another recent precedent case, Kent v. Nicholson, No 04-
181 (March 31, 2006), the Court held that in providing a 
claimant with notice of the legal requirement of "new" and 
"material" evidence as the pre-requisite for reopening a 
previously denied claim, the content of the VCAA notice 
issued must inform him of the "unique character of evidence 
that must be presented" in order to reopen the denied claim 
in that specific case -- including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.

In providing notification of the requirement of "material" 
evidence to reopen a previously denied claim, VA must 
consider the basis for the previous denial and provide a 
notice letter describing what evidence would be needed to 
substantiate the element or elements found insufficient in 
the previous denial (including the general "elements" that 
constitute a valid claim for service connection defined in 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  These necessary elements are 
evidence of a current disability, competent evidence of in-
service incurrence or aggravation, and a medical nexus 
between the current disability and service).  Additionally, 
comprehensive VCAA notice for a petition to reopen requires 
that the claimant is informed of the definition of "new" 
evidence with reference to his claim.  The failure to 
describe what would constitute "material" evidence in 
almost all circumstances will have a prejudicial effect upon 
the adjudication of the claim, and thus the absence of such 
information would not be harmless error.  However, the 
failure to notify a claimant of the need to provide "new" 
evidence would not have a prejudicial effect on the outcome 
of a petition to reopen, in the specific instance where that 
claim was previously denied on the basis of an element for 
which no evidence had previously been submitted, since any 
evidence submitted would by definition be new.

Here, the December 2003 VCAA letter correctly informed the 
veteran of the type of evidence he would need to submit that 
would constitute "material" evidence.  The Board notes that 
the basis of the RO's original denial of his claim in July 
1946, as well as the RO's November 1995 determination that 
new and material evidence had not been presented to reopen 
the claim, was that "residuals were not found on the date of 
last examination."  In this regard, the Board sees that the 
service medical records (SMRs) show that back complaints, as 
well as a history of hospitalization for the back, were noted 
even during the veteran's May 1946 military entrance 
examination.  His service records also show an additional 
injury during basic training in June 1946, however, his July 
1946 separation examination found no musculoskeletal defects 
referable to his back or spine.  Consequently, the Board 
finds that while not explicitly articulated by the RO it is 
clear the underlying basis for the July 1946 and more recent 
November 1995 decisions was that the evidence did not 
indicate the veteran's pre-existing back condition 
was aggravated in service beyond its natural progression.  
Indeed, the claim is for residuals of reinjury to the spine 
- which implicitly infers there was an injury to the back 
prior to service.

Given the basis of the RO's denials, the element of the 
veteran's claim that had not been established was in-service 
aggravation (due to superimposed injury or disease).  
Therefore, evidence "material" to the claim would need to 
show either that his back disorder was in fact originally 
incurred in service or pre-existed service and underwent 
aggravation therein beyond its natural progression.  
The December 2003 VCAA letter placed him on notice of this 
definition of material evidence, informing him of the 
availability of a theory of entitlement to service connection 
on the basis of direct incurrence or aggravation.  Moreover, 
this correspondence directly explained to him the requirement 
of "new" evidence.  Keep in mind, as well, that the July 
2004 Statement of the Case (SOC) also included legal citation 
to and explanation of the revised version of 38 C.F.R. 
3.156(a), which sets forth the requirements for both "new" 
and "material" evidence that are applicable to the 
veteran's most recently filed petition to reopen 
(received after August 29, 2001).  The July 2004 SOC also 
advised him:

The evidence shows that your back 
condition existed prior to service.  
There must be objective evidence of 
worsening of a pre-existing condition in 
order to establish service connection by 
aggravation.  There is no evidence that 
the condition permanently worsened as a 
result of service. 

Accordingly, the veteran has received a sufficient 
explanation of what evidence must be submitted to reopen his 
claim, consistent with the holding in Kent as to the 
requirement for comprehensive notice regarding the criteria 
for what constitutes new and material evidence.  There was 
additional discussion of the new and material evidence 
requirement during the November 2005 hearing.

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

Following the November 2005 hearing, the Board held this case 
in abeyance for 60 days to allow the veteran an opportunity 
to submit additional evidence in support of his claim, which 
he did in December 2005.  So the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim, during the November 2005 video-
conference hearing.



Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted 
that "[u]nder the language of [38 U.S.C. § 1111], VA's burden 
of showing that the condition was not aggravated by service 
is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase 
in the underlying severity, does not constitute aggravation 
of the disability.  See Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).


Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.



As mentioned, there has been a regulatory change with respect 
to the definition of new and material evidence, which applies 
prospectively to all claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified 
at 38 C.F.R. § 3.156(a)].  The veteran filed his claim to 
reopen in December 2003, subsequent to this delimiting date.  
So the current version of this law, set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).



Factual background

In a July 1946 rating decision, the RO originally denied the 
claim for service connection for residuals of reinjury of the 
spine.  The evidence of record at the time consisted of the 
veteran's service medical records showing that during his 
military entrance examination on May 2, 1946, he reported 
complaints of back problems and indicated he had been 
hospitalized for his back.  A consultation report dated May 
24, 1946 indicated he had experienced trouble with his back 
ever since a wagon fell on him a year and a half earlier.  X-
ray of the lumbar spine was negative.  The diagnosis was "no 
demonstrable orthopedic condition."  Thereafter, the records 
reflect that he was seen in June 1946 for complaints relating 
to his back.  He subsequently was discharged from the 
military in July 1946 for lack of adaptability for military 
service.  His July 1946 discharge examination noted that he 
had fractured his back in June 1944 (so prior to service), 
but was not hospitalized.  His current complaint was pain.  
Objective physical examination revealed no musculoskeletal 
defects.

The basis of the RO's July 1946 denial of the claim was that 
residuals of the reinjury to the spine were not found on the 
last examination.  The veteran did not appeal that decision.

In April 1972 statements, a private chiropractor reported 
seeing the veteran for increased low back pain.  The 
chiropractor indicated the veteran had a long history of back 
pain and that he had been injured in an April 1968 civilian 
work-injury.  After treatment in June, July and August, his 
condition improved and he was able to work.  A diagnosis of 
chronic recurring lumbosacral strain was noted.  

Also of record are the report of a March 1981 private 
psychiatric evaluation and an October 1984 statement from the 
veteran's employer regarding his earnings.  

In November 1995, the RO denied the veteran's petition to 
reopen his claim.  He again did not appeal.  Consequently, 
that decision is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104; 20.1103 (2005).

The veteran filed his most recent petition to reopen in 
December 2003.  Additionally submitted evidence will be 
discussed in the Board's analysis.

Analysis

As explained, the prior July 1946 and November 1995 RO 
decisions denied the veteran's claim because the evidence did 
not show that his pre-existing back condition was aggravated 
during his military service.  So the present inquiry is 
whether any of the additionally received evidence bears 
directly and substantially upon this specific matter under 
consideration, namely, whether this additional evidence 
reflects or suggests the veteran's back condition was instead 
initially incurred in service or pre-existed service but 
nonetheless was aggravated during service beyond its natural 
progression.

The additionally-submitted evidence consists of morning 
reports, VA treatment records dated from 1998 to 2000, the 
report of a VA aid and attendance (A&A) examination dated in 
November 2003, private medical records from Odyssey Wellness 
Centers dated from 2003 to 2005, and hearing testimony.  

While the additionally-submitted evidence may be considered 
"new" in that it was not of record at the time of the 
November 1995 RO decision, it is not "material."  The 
additionally-submitted medical records reflect current 
treatment and diagnosis of low back disability, but without 
any indication this disability was incurred in service or 
aggravated thereby, and contain no statement that would serve 
to etiologically relate the veteran's current low back 
disability to his military service.  These treatment records 
merely serve to reestablish a fact that was known in 1995 
and which was not in dispute - namely, that the veteran has 
a low back disability.  The Court has held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  This additional 
medical evidence, therefore, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

The Board is aware that a November 2005 statement from a 
chiropractor at Odyssey Wellness Center indicated the veteran 
was seen in October 2005 and that X-ray of the lumbar spine 
revealed degenerative joint disease and osteophytic 
formations at the L4/L5 area on the right.  The chiropractor 
opined that the condition was most likely due to an "old 
injury."  But upon further review, the Board does not find 
this statement sufficient to reopen the claim.  Specifically, 
the statement does not set a timeframe (even approximate) for 
the "old injury" cited.  This is especially important here 
because an April 1972 private chiropractor's statement 
reported the veteran had sustained a civilian work-related 
back injury in 1968, many years after his military service 
ended, and indeed many years prior to the October 2005 
statement in question.  So the October 2005 statement can 
just as well be referring to the intercurrent civilian work-
related back injury.

The veteran also testified during his November 2005 video-
conference hearing that his low back disability was related 
to his military service.  He specifically denied having 
sustained an injury to his low back prior to service.  But 
his recent arguments and allegations are mere reiterations of 
his earlier-submitted statements, which the RO considered 
when denying his claim in November 1995.  So his recent 
hearing testimony is not new evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).

Further, such statements cannot be considered new and 
material as to the question of medical nexus.  The veteran is 
not competent to render an opinion as to medical matters, 
such as whether his current low back disability is related to 
an injury in service, or whether his pre-existing low back 
condition was aggravated by his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  These statements 
offered by the veteran in support of his claim amount to 
speculation and are not competent medical evidence.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

The additionally-received evidence still does not tend to 
establish in-service aggravation of the veteran's pre-
existing low back disability, or otherwise show a 
relationship between his military service and his current 
back complaints.  Therefore, the additional evidence received 
since November 1995 is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
And in the absence of such evidence, the claim may not be 
reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) [a veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].

In short, the veteran has not submitted competent medical 
evidence suggesting a link between his current condition and 
his military service.  The additional evidence that has been 
presented since November 1995 does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2005).  So the Board finds that the veteran's attempt 
to reopen his claim is unsuccessful.  The recently received 
evidence not being both new and material, the claim of 
service connection for residuals of reinjury of the spine is 
not reopened and the benefit sought on appeal remains denied.

Additional comment

As indicated, there is no further duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform him of the elements necessary 
to reopen his claim.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996).




ORDER

The petition to reopen the claim for service connection for 
residuals of reinjury of the spine is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


